Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed March 2, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The Korean patent 10/1991/0011272 has been placed in the parent application file, but the information referred to therein has not been considered.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 12 sets forth a crosslinked membrane but this subject matter does not have antecedent basis from the remainder of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7-10, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 5, and 10, on line 2 of claim 4, line 2 of claim 5, and line 1 of claim 10, the term “comprises” is confusing because “the first membrane” has already been set forth as “comprising” certain elements from the base claim 1.  For this reason, it is not clear whether the claim language is intended to add further elements or to replace the elements previously set forth in base claim 1.  In order to overcome this rejection, the Examiner suggests changing “comprises” to ---further comprises---.
Regarding claims 7-9, on line 1 of each claim, “the amnion” lacks clear antecedent basis.
Regarding claims 7-8, on line 2 of each claim, “the chorion” lacks clear antecedent basis.
Regarding claim 9, on line 3, “the chorion” lacks clear antecedent basis. 
Regarding claim 10, it depends upon a cancelled claim, that is, it depends upon claim 3 that has been cancelled.
Regarding claim 21-22, claim 21 depends upon cancelled claim 18 such that its scope, and the scope of dependent claim 22, cannot be determined.  Therefore, these claims will not be evaluated on their merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 7, 10, 12-16, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-11, and 13 of U.S. Patent No. 10,857,266. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are read on by the copending claims such that the present claims are considered to be unpatentable over the patented claims alone.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 4, 5, 19, 20, and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Daniel et al (US 2010/0104539; hereafter referred to as Daniel).  Daniel anticipates the claim language where:
Mapping from claim 1, the “reinforced tissue graft” as claimed is the tissue graft of Daniel (see the abstract Figure 8, claims 1 and 4, and paragraphs 48, 49, 54, and 58);
 The “first membrane comprising a placental tissue having a first side and a second side” as claimed is the amniotic basement membrane as shown in Figure 8;
The “biocompatible mesh having a first side and a second side, wherein the first side of the biocompatible mesh is adjacent to the second side of the first membrane” as claimed is the amniotic fibroblastic membrane shown in Figure 8 that has been made into a mesh layer as shown in Figure 10 and described in paragraph 58 of Daniel; 
The “second membrane comprising a placental tissue having a first side and a second side, wherein the first side of the second membrane is adjacent to the second side of the biocompatible mesh” as claimed is the chorion basement membrane as shown in Figure 8 of Daniel.

    PNG
    media_image1.png
    327
    455
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    462
    472
    media_image2.png
    Greyscale

Regarding claim 2, the Applicant is directed to the previously cited portions of Daniel.
Regarding claim 4, the first membrane as claimed is layer (910) of Daniel that has an exposed basement membrane.
Regarding claim 5, the first membrane as claimed is layer (800) of Daniel that has an exposed basement membrane and a fibroblast layer or membrane that would include fibroblast cells.  The mesh layer is now the chorion basement membrane.
Regarding claim 19, where “homologous” has the ordinary definition of “a similarity often attributable to common origin” (merrium-webster.com), the amniotic fibroblast membrane is considered to be homologous to the other layers in the tissue graft.
Regarding claim 20, when the mesh is amniotic fibroblast membrane, it is composed wholly of amnion as claimed.
Regarding claim 24, the Applicant is directed to paragraph 54 of Daniel that describes making the tissue grafts of a size to match the morphology of a wound.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6-9, 10/6-9, and 12-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel in view of Shimizu (US 5,607,590).  
Regarding claim 6, Daniel discloses laminates of amnion/chorion layers but not where the second side of the biocompatible mesh is adjacent the chorion as claimed.  Shimizu, from the same art of endeavor, teaches that it was known to utilize a mesh intermediary layer to improve the adhesion of the layers and to improve the mechanical strength of the tissue graft; see column 2, lines 14-62.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to include an intermediary mesh layer in the tissue graft of Daniel in order to improve adhesion of the middle layers (see Figure 9) and the improve the mechanical strength of the same.
Regarding claims 7-9, the Applicant is directed to see Figure 9 and paragraph 53 of Daniel that teaches that the concept of an intermediate layer, an epithelial layer and a fibroblast layer was contemplated such that incorporating a mesh layer within the laminate would have been considered clearly obvious to an ordinary artisan within the art.
Regarding claim 10/6-9, Daniel fails to disclose Wharton’s jelly within the first membrane as claimed.  However, Daniel discloses utilize Wharton’s jelly in place of chorion to form an amnion composite membrane; see paragraph 51.  For this reason, the Examiner asserts that it would have been considered clearly obvious to an ordinary artisan to utilize Wharton’s jelly with the first membrane as a way to adapt the graft to the particular need; see paragraph 52 of Daniel.
Regarding claim 12, Daniel fails to disclose crosslinking one or both the membranes as claimed.  However, Shimizu teaches that it was known to the art to crosslink laminated grafts in order to better fix the layers together; see Shimizu on column 4, lines 23-41.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to crosslink the layer of Daniel together as a way to better fix the layers together.
Regarding claims 13-15, Daniel fails to disclose the properties of the mesh as claimed.  However, Shimizu teaches that it was known to the art to make mesh layers with comparable size pores and thicknesses; see the abstract and column 5, lines 36-55 of Shimizu.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a mesh disclosed by Shimizu in order to improve the adhesion of the layers and the strength of the graft.
Regarding claims 16-17, Daniel fails to disclose the particular materials for the mesh layer as claimed.  However, Shimizu teaches that it was known to the art to the same materials for the intermediary layer; see Shimizu on column 7, lines 29-43.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize the mesh materials in order to improve the adhesion of the layers and the strength of the graft.
Claim 10/1,2,4,5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel alone.
Regarding claim 10/1,2,4,5, Daniel fails to disclose Wharton’s jelly within the first membrane as claimed.  However, Daniel discloses utilize Wharton’s jelly in place of chorion to form an amnion composite membrane; see paragraph 51.  For this reason, the Examiner asserts that it would have been considered clearly obvious to an ordinary artisan to utilize Wharton’s jelly with the first membrane as a way to adapt the graft to the particular need; see paragraph 52 of Daniel.


	
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/Primary Examiner, Art Unit 3774